Name: 2004/452/EC:Commission Decision of 29 April 2004 laying down a list of bodies whose researchers may access confidential data for scientific purposes (notified under document number C(2004) 1664) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: employment;  research and intellectual property;  economic analysis;  EU institutions and European civil service;  information and information processing
 Date Published: 2004-04-30

 30.4.2004 EN Official Journal of the European Communities L 156/1 COMMISSION DECISION of 29 April 2004 laying down a list of bodies whose researchers may access confidential data for scientific purposes (notified under document number C(2004) 1664) (Text with EEA relevance) (2004/452/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No322/97 of 17 February 1997 on Community statistics (1), and in particular Article 20(1) thereof, Whereas: (1) Commission Regulation (EC) No 831/2002 of 17 May 2002 implementing Council Regulation (EC) No 322/97 on Community Statistics, concerning access to confidential data for scientific purposes (2) aims at establishing, for the purpose of enabling statistical conclusions to be drawn for scientific purposes, the conditions under which access to confidential data transmitted to the Community authority may be granted and the rules of cooperation between the Community and national authorities in order to facilitate such access. (2) Four important sources are particularly referred to, which are the following: the European Community Household Panel (ECHP); the Labour Force Survey (LFS); the Community Innovation Survey (CIS); the continuing vocational training survey (CVTS). (3) Access to confidential data may be granted by the Community authority to researchers of universities and other higher education organisations established by Community law or by the law of a Member State or of organisations or institutions for scientific research established under Community law or under the law of a Member State. (4) Additionally and according to Article 3(1 )(c) of this Regulation, access may also be granted to researchers of other agencies, organisations and institutions after having received the opinion of the Committee on statistical confidentiality, in accordance with the procedure laid down in Article 20(2) of Regulation (EC) No 322/97, (5) It is therefore necessary to establish a list of such bodies further to an evaluation that takes into account a number of conditions such as the primary purpose of the body, the internal organisational arrangements for research, the safeguards in place or the arrangements for dissemination of results of research. (6) An established record or reputation of the body of producing quality research and making it publicly available is a consideration in favour of granting access. A secondary consideration is whether the body is well-established and well-recognised as an authoritative body in its particular sphere, perhaps with reputable sponsors, partners or shareholders. (7) Research in the body is to be in a well-defined unit with no organisational or management links to policy areas of the body and the research unit should be seen to be a separate, self-contained unit headed by a senior manager with no direct responsibility for policy or implementation of the body's purpose. (8) Adequate guarantees from the head of the body are also necessary covering various aspects such as preventing the staff of the research unit from passing information obtained from the data supplied to any staff outside the unit other than summary and aggregated research results with the permission of the head of the research unit or ensuring that it would be a major disciplinary offence for any staff of the body to ask members of the research unit for any information concerning individual records in the dataset provided. (9) Physical security of the premises of the body and its computer systems have to be outlined; descriptions of the safekeeping of the data in computer systems should be given, including details of how authorised access is made and unauthorised access is prevented and how the systems are protected from unauthorised access from outside the body; safekeeping of documents, including paper documents, containing information from the dataset should also be described (10) The reason for access being scientific purposes, it implies that results will be made freely and quickly available to the scientific community. Use of the 7 for purely internal reports or purposes would appear to be contrary to the objective of Commission Regulation (EC) No 831/2002. The policy of the body on dissemination of research from its research unit has to be an open policy with publication in the relevant scientific literature encouraged and making results from research freely available on the body's website or other appropriate website. (11) The European Central Bank (ECB) has to be regarded as a body fulfilling the conditions mentioned above and therefore is added to the list of agencies, organisations and institutions referred to in Article 3(1)(c) of Commission Regulation (EC) No 831/2002. (12) This list will be updated as more agencies, organisations and institutions have to be regarded as admissible bodies. (13) It remains that specific access requests submitted by those bodies have subsequently to be processed according to the rules and procedures laid down by Commission Regulation 831/2002. (14) The measures provided for in this Decision are in accordance with the opinion of the Committee on Statistical Confidentiality, HAS ADOPTED THIS DECISION: Article 1 The list of bodies whose researchers may access confidential data for scientific purposes, as referred to in Article 3(l)(c) of Commission Regulation (EC) No831/2002, is attached in the Annex. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 April 2004. For the Commission Pedro SOLBES MIRA Member of the Commission (1) OJ L 52, 22.2.1997, p. 1. (2) OJ L 133, 18.5.2002, p. 7. ANNEX: BODIES WHOSE RESEARCHERS MAY ACCESS CONFIDENTIAL DATA FOR SCIENTIFIC PURPOSES European Central Bank